Citation Nr: 0928598	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-17 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service connected 
right knee disorder.  

2.  Entitlement to an increased evaluation for residuals of 
status post right lateral meniscectomy, currently rated as 20 
percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The  Veteran's residuals of status post right lateral 
meniscectomy are not productive of a disability picture 
consistent with ankylosis, severe recurrent subluxation or 
lateral instability, limitation of flexion of 15 degrees or 
less, or limitation of extension of 20 degrees or more.

2.  The degenerative joint disease, right knee, does not 
limit flexion to 30 degrees or less or extension to 15 
degrees or less, even with consideration of pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of status post right lateral meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262, 
5263 (2008).

2.  The criteria for a rating higher than 10 percent for 
degenerative joint disease, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.17a, 
Diagnostic Code 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
September 2004, the RO advised the Veteran of the evidence 
needed to substantiate his claims for increased ratings and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Consider, 
as well, that the RO issued this VCAA notice letter prior to 
initially adjudicating his claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  Moreover, since his claims are being denied, 
no effective date will be assigned, so not receiving pre-
adjudication notice concerning this downstream element of his 
claim is nonprejudicial, i.e., harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See, also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In any event, records show he did receive this 
Dingess notice in a May 2006 letter.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.

Here, because the Vasquez-Flores decision was not issued 
until rather recently, the Veteran did not receive VCAA 
notice specifically tailored to comply with it.  And, as 
mentioned, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that this type of 
notice error is presumed prejudicial and that it is incumbent 
upon VA, not the Veteran, to show why the error is 
nonprejudicial, i.e., harmless.  VA can show the error is 
harmless by demonstrating why the error will not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. at 46.  See, also, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's right knee disability were provided to him 
in the May 2006 SOC.  A reasonable person could be expected 
to read and understand these criteria, and that evidence 
showing his disability meets the requirements for a higher 
rating is needed for an increase to be granted.  The 
statements that he and his representative have submitted in 
appealing for a higher rating demonstrate their understanding 
of the types and severity of symptoms required for a higher 
rating.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA treatment records, including the reports of his VA 
compensation examinations to determine the severity of the 
conditions at issue.  See Caffrey v. Derwinski, 6 Vet. 
App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the  Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the  Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The  Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The  Veteran is not appealing his initial rating assigned in 
the October 1979 rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this case, 
September 2003 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, section 
4.14 does not preclude the assignment of separate evaluations 
for separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9-98, (August, 1998).  VA's General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.  Id.  In this regard, in applying 
Diagnostic Code 5003, the Court has held in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"painful motion of a major joint . . . caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59 (2008).  
Moreover, the General Counsel also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and under Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004  (September, 
2004).  

The  Veteran's residuals of status post right lateral 
meniscectomy is rated under Diagnostic Code 5258, and is 
assigned the maximum rating of 20 percent under that 
Diagnostic Code for dislocation of a semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In 
addition, service connection is in effect for degenerative 
joint disease, right knee, rated as 10 percent disabling 
under Diagnostic Code 5010.

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings will be rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under this Diagnostic Code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

As the record shows that the Veteran is already in receipt of 
the maximum possible rating available under Diagnostic Code 
5258, the Board must now determine whether the evidence 
supports the assignment of a higher rating under another 
diagnostic code, the assignment of an additional rating under 
another diagnostic code, and whether the assignment of 
another rating in addition to the currently assigned 20 
percent rating under Diagnostic Code 5258 and 10 percent 
rating under Diagnostic Code 5010 violates the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  

The Board notes further, that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629  (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than those used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board can identify nothing in the evidence to suggest 
that diagnostic codes other than 5258 and 5010 would be more 
appropriate and the  Veteran has not requested the 
application of another diagnostic code.  Accordingly, the 
Board concludes that the  Veteran is appropriately rated 
under Diagnostic Code 5258 for residuals of status post right 
lateral meniscectomy and Diagnostic Code 5010 for 
degenerative joint disease of the right knee.  As discussed 
below, other potentially applicable Diagnostic Codes are 
5256, 5257, 5260, 5261, and 5262.

This appeal arises from a September 2004 claim for an 
increased rating for residuals of status post right lateral 
meniscectomy.  

VA outpatient treatment records, dated in 2004, reflect that 
the  Veteran complained of increased right knee pain, 
locking, swelling, and buckling.  He also reported wearing a 
soft brace and using a cane.  These records also include a 
June 2004 report of X-ray examination which notes moderate 
degenerative changes of the right knee.  In addition, a July 
2004 report of MRI (magnetic resonance imaging) reflects a 
vertically-oriented, peripherally-placed tear within the 
periphery of the posterior horn of the medial meniscus; 
myxoid degeneration of the anterior cruciate; and diffuse, 
multicompartment chondromalacia affecting the lateral 
compartment as well as the patellofemoral joint and medial 
compartment, producing few small areas of grade IV 
chondromalacia.  

An October 2004 report of VA joints examination reflects that 
the  Veteran complained of constant right knee pain, 
weakness, stiffness, severe intermittent swelling, increased 
heat, giving way two to three times per day, locking four to 
five times per week, and fatigability.  He also reported 
daily flare-ups lasting about one hour which is relieved with 
ibuprofen and rest.  The  Veteran reported that he works 40 
hours per week as a mail handler and performs his work 
primarily while standing.  He lost about three weeks of work 
during the past one year because of his right knee.  

The examiner noted that the  Veteran wears an elastic knee 
brace and ambulates with a cane; however, he is able to 
ambulate well without the cane and brace.  He had full weight 
bearing on the right lower extremity and walked tandem toes 
to heels.  He was able to do a semi squat but unable to do a 
deep knee bend because of right knee pain.  The right knee 
was slightly swollen with a slightly positive patella 
ballotment.  McMurray and Lachman tests were negative and 
there was no evidence of ligamentous instability of the right 
knee.  The  Veteran had a well-healed scar over the 
anterolateral surface of the right knee and crepitus on 
palpation of the patellofemoral joint.  There were no loose 
bodies palpated and no increased heat on palpation of the 
right knee.  There was diffuse tenderness on palpation of the 
entire anterior portion of the right knee and, by clinical 
measurement, the right thigh was one centimeter smaller than 
the left.  

Range of motion testing revealed right knee extension to -10 
degrees, lacking the last 10 degrees of full extension, and 
flexion was to 100 degrees.  With repetitive range of motion, 
there is a 10 percent increase in right knee pain but no 
evidence of increased fatigue, weakness, or lack of 
endurance.  Decrease in range of motion was entirely due to 
pain.  The examiner provided the opinion that the Veteran had 
pain with motion which resulted in additional limitation of 
motion by about 10 percent.

The diagnoses were degenerative arthritis of the right knee 
and tear of the posterior horn of the lateral meniscus which 
was removed arthroscopically except for the posterior horn 
which apparently was left in place.  

Private treatment records, dated in 2005, reflect the  
Veteran's complaints of pain and findings of osteoarthritis 
of both knees.  

Upon consideration of the foregoing, it is noted that the 
objective medical findings of record during the pendency of 
this appeal do not show any ankylosis, subluxation or 
instability, flexion limited to 15 degrees, extension limited 
to 20 degrees, or impairment of the tibia and fibula with 
marked knee or ankle disability so as to warrant increased or 
separate additional ratings under Diagnostic Codes 5256, 
5257, 5260, 5261, or 5262.  Specifically, the October 2004 VA 
examiner noted no evidence of ligamentous instability of the 
right knee and the  Veteran had 100 degrees of flexion and 
lacked the last 10 degrees of full extension.  Therefore, the 
Board finds the Veteran's level of disability has been 
adequately considered under the Diagnostic Code 5258 and a 
disability evaluation in excess of 20 percent is not 
warranted at this time.

Finally, the Board notes that the Veteran's right knee 
disability is also assigned a separate 10 percent evaluation 
under Diagnostic Code 5010.  Arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003. 

As noted above, limitation of motion of the knee is rated 
under Diagnostic Code 5260 (limitation of flexion) and 
Diagnostic Code 5261 (limitation of extension).  Under 
Diagnostic Code 5260, the criterion for a 10 percent rating 
is flexion limited to 45 degrees and the criterion for a 20 
percent rating is flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5261, the criterion for a 10 
percent rating is extension limited to 10 degrees and the 
criterion for a 20 percent rating is extension limited to 15 
degrees.  Id.  Normal knee motion is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The October 2004 VA examination report showed the Veteran had 
had 100 degrees of flexion and lacked the last 10 degrees of 
full extension and that he had pain with motion which 
resulted in additional limitation of motion by about 10 
percent.  Although limitation of flexion as contemplated by 
Diagnostic Codes 5260 is not shown, extension limited to 10 
degrees, but not more, is shown under Diagnostic Code 5261.  
Thus, a schedular rating of 10 percent disabling for 
limitation of extension has been demonstrated.  

However, the  Veteran is already in receipt of a 10 percent 
evaluation for degenerative arthritis of the right knee.  As 
noted above, arthritis manifested by painful motion is 
considered limited motion.  This was objectively shown on 
examination.  In this regard, consideration must also be 
given to any functional impairment of the Veteran's ability 
to engage in ordinary activities and the effect of pain on 
his functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).  In DeLuca, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

It is acknowledged that the Veteran has subjective complaints 
of pain which has resulted in time lost from work.  In this 
case, while the Veteran has discomfort and has reported 
flare-ups, the October 2004 VA examination expressly stated 
there was no functional loss due to weakness, fatigability, 
or lack of endurance.  The examiner further stated that the 
Veteran's functional loss, measured as 10 percent, was 
entirely due to pain.  The Board finds that, even with 
consideration of an additional 10 percent loss of motion due 
to pain, flexion limited to 30 degrees or extension limited 
15 degrees so as to warrant the next higher rating of 20 
percent disabling has not been approximated.  Thus, the 
current level of disability is adequately contemplated by the 
10 percent evaluation under Diagnostic Code 5010 and a higher 
disability evaluation for limitation of motion is not 
warranted.  The Board finds that an increased evaluation 
based on additional functional loss is not appropriate 
because the Deluca factors set forth above have not been 
demonstrated.

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service 
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v.  
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Based on the Veteran's written communications and the 
objective findings on VA examination during the pendency of 
this appeal, the Board finds that a schedular evaluation in 
excess of 20 percent for residuals of status post right 
lateral meniscectomy and 10 percent for arthritis is not 
warranted under any of the applicable rating codes discussed 
above.

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present impairment of the right knee does not suggest that he 
has sufficient symptoms so as to a warrant an increased 
disability evaluation.  Accordingly, the Board finds that the 
current evaluations assigned for the Veteran's right knee 
disability accurately depicts the severity of the condition 
for the entirety of the rating period on appeal, and there is 
no basis for a higher rating.

As a preponderance of the evidence is against the Veteran's 
claims for an increased, the benefit-of-the-doubt rule does 
not apply and the Veteran's claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).   

Conclusion

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased evaluation in excess of 20 percent for residuals 
of status post right lateral meniscectomy is denied.

An increased evaluation in excess of 10 percent for 
degenerative joint disease, right knee, is denied.


REMAND

The  Veteran claims entitlement to service connection for a 
left knee disorder as a result of injury sustained when an 
electric motor fell on him during his period of active duty 
service.  Alternatively, he claims that service connection 
for a left knee disorder is warranted because it is secondary 
to his service connected right knee disorder.  

The Veteran's service treatment records reflect that he was 
treated for abrasions and contusions of the left knee in 
April 1976 after an electric motor fell on him.  These 
records also reflects complaints of left knee pain in April 
1978 and May 1978.  The May 1978 findings were ganglion left 
lateral knee joint line and osteochondritis dissecans left 
knee.  The remaining findings are illegible.  His March 1979 
Report of Medical Examination for separation is silent with 
respect to complaints or findings of left knee impairment.

Post-service treatment records reflect that the  Veteran 
complained of left knee pain, swelling and locking in April 
1984 and degenerative joint disease of the knees, right 
greater than left, was noted on examination in May 1996.  
More recently, private treatment records included findings of 
moderate osteoarthritis of the left knee in November 2005.  
The Veteran claims that he has experienced left knee pain 
since his left knee injury in service.

Although the Veteran was afforded a VA examination in 
connection with his left knee claim in September 2005 and an 
Addendum was obtained in October 2005, the Board finds that 
this examination report is inadequate for rating purposes.  
Specifically, the examiner noted that he had "selectively" 
reviewed the claims file in connection with the September 
2005 examination report and he had reviewed the files in 
connection with the October 2005 Addendum, however, neither 
the examination report nor the Addendum include an 
explanation of the opinions provided or reflect consideration 
of the complaints and findings noted in the service treatment 
records or in the April 1984 VA treatment report.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, there is evidence of 
recurrent left knee complaints in service, findings of a 
current left knee disorder, and the Veteran, as a layperson, 
is competent to report a continuity of symptoms since 
service; thus, a remand for an examination and opinion is 
necessary to adjudicate this claim.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Additionally, review of the claims file suggests that the  
Veteran continues to receive VA and private medical 
treatment.  However, due to the length of time that this 
appeal has been on-going, the most recent VA treatment 
records contained in his claims file are dated in 2005.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the  Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
his left knee disorder since his discharge 
from active duty service in May 1979.  
After obtaining any necessary 
authorization from the  Veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.

2.  Schedule the  Veteran for an 
appropriate VA examination to determine 
the onset and/or etiology of his claimed 
left knee disorder.  All diagnoses should 
be noted and all necessary tests should be 
performed.  The claims folder must be 
reviewed and the examiner should indicate 
in the report that such review occurred.  
The rationale for any opinion expressed 
should be provided in a legible report.  
The examiner is requested to state whether 
(a) a left knee disorder, to include 
arthritis, manifested in service or during 
the first post-service year; (b) it is at 
least as likely as not that any currently 
diagnosed left knee disorder is causally 
related to active service, or proximately 
due to his service-connected right knee 
disorder.

The examiner should state whether it is at 
least as likely as not that the Veteran's 
left knee disorder has been aggravated by 
his service-connected right knee 
disorder(s).  If so, the percentage of 
disability attributable to such 
aggravation should be noted, and a pre-
aggravation baseline level of disability 
as compared to current level of disability 
should be established, to the extent 
possible.  

To facilitate responding to the questions 
posed, the claims file and a complete copy 
of this remand must be made available to 
the examiner for review of the  Veteran's 
pertinent medical and other history.  If 
the examiner is unable to offer the 
requested opinions without resort to 
speculation, the report should discuss why 
such opinions are not possible.  A 
complete rationale for all opinions 
expressed should be provided.

3.  Thereafter, the RO should readjudicate 
the claim in light of the additional 
evidence.  If the claim is not granted to 
the  Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the  Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


